                 IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :
                                           :
            v.                             :     1:05CR285-1
                                           :
NATHANIEL TYRONE GALLOWAY                  :
                                           :

   GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTIONS FOR
  RECONSIDERATION OF THE JUDGMENT GRANTING HIM RELIEF
       UNDER THE FIRST STEP ACT OF 2018 (DE 111, 112)

      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North

Carolina, and hereby responds in opposition to Defendant’s motions for

reconsideration of the judgment granting his First Step Act of 2018 (“FSA”)

reduction as follows:

      Following this Court’s decision to grant his Fair Sentencing Act of 2018

(“FSA”) motion and reduce his term of imprisonment by 100 months of

imprisonment (DE 109), Defendant Galloway has filed motions seeking

reconsideration of that decision. (DE 111, 112). First, he claims court-

appointed counsel erred by failing to raise the argument that a prior

conviction for possession with intent to sell and deliver cocaine

(02CRS52170), was not punishable by more than a year of imprisonment and

should not have been used either to enhance his sentence for career offender

                                       1


       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 1 of 7
purposes (PSR ¶¶ 21, 28) or statutory purposes under 21 U.S.C. § 851 (DE

18, 20). (DE 111). Second, he claims that additional factors, wherein he

describes himself as being a non-violent, low-level drug offender, with strong

family and community ties, whose elderly parents may be affected by the

COVID-19 pandemic, support his request for reconsideration of a lower

sentence. (DE 112). Defendant’s motions should not be considered at this

juncture but, even if this Court were inclined to do so, a further reduction is

not warranted.

                                  Discussion

      “A judgment of conviction that includes a sentence of imprisonment

constitutes a final judgment and may be modified by a district court only in

the limited circumstances provided in 18 U.S.C. § 3582(c).” United States v.

Washington, 2019 WL 2410078, at *2 (S.D. Fla. June 7, 2019) (citing Dillon v.

United States, 560 U.S. 817, 824 (2010); United States v. Maiello, 805 F.3d

992, 999 (11th Cir. 2015); United States v. Phillips, 597 F.3d 1190, 1194-95

(11th Cir. 2010)). “A modification is permitted ‘to the extent ... expressly

permitted by statute.’” Id., 2019 WL 2410078, at *2 (quoting 18 U.S.C.

§ 3582(c)(1)(B)).

      Because the FSA expressly permits a court to impose “a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 … were in


                                        2




       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 2 of 7
effect at the time the covered offense was committed,” see Section 404, this

authority must be read strictly in light of Dillon. Moreover, as the text of the

First Step Act of 2018 explicitly provides, a court that has already denied a

motion for relief, after a complete review of a defendant’s motion on the

merits, cannot entertain subsequent motions for relief. See United States v.

Harris, 2020 WL 877811, at *2 (N.D. Okla. Feb. 21, 2020) (finding that

district court must deny successive motions for lack of jurisdiction).

      Once a district court has reviewed, on the merits, a defendant’s motion

and granted relief, any subsequent reconsideration (absent evidence of earlier

error), would be tantamount to leaving open a revolving door to defendants,

contrary to the express intent of Congress as expressed in the Act and the

longstanding principle of finality as affirmed in Dillon. See United States v.

Beckham, 2020 WL 1492680 (W.D.N.C. Mar. 27, 2020) (declining to

reconsider previous decision that defendant was not entitled to relief); see

also United States v. Bryant, 776 Fed. App’x 822 (4th Cir. 2019) (unpub.)

(affirming district court’s denial of motion for reconsideration).

      Should this Court examine the substantive contentions Defendant

raises in support of a further reduction, his request fails. First, in the years

since the issue regarding his prior conviction was previously litigated in this

case, the law in this area has changed. The government previously


                                        3




       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 3 of 7
addressed, in a response filed July 12, 2012, the current argument that the

conviction in case 02CRS52170 was not punishable by more than a year of

imprisonment. (DE 61). In case 02CRS52170, Defendant was in Prior Record

Level IV, and the 9 to 11 month mitigated range sentence was imposed

pursuant to a plea agreement. (See DE 61 at 3-4, citing Attachment A, and

PSR ¶ 28). Much later, the Fourth Circuit has clarified that, in such a case,

the court must look to the maximum in the presumptive range, not the

mitigated range. United States v. Kerr, 737 F.3d 33 (4th Cir. 2014); United

States v. Valdovinos, 760 F.3d 322 (4th Cir. 2014). In light of this subsequent

authority, Defendant’s argument that this conviction was improperly

considered falls of its own weight.

      Second, the government submits that Defendant’s claims of being a

non-violent, low-level drug offender, with strong family and community ties,

whose elderly parents may be affected by the COVID-19 pandemic, do not

rise to the level of yet a further reduction of his sentence. (DE 112). This

Court had before it all the necessary factors in this case, including the history

and characteristics of the Defendant revealing a significant prior criminal

history, beginning at age 17 and continuing unabated: it included a raft of

drug convictions as well as a misdemeanor assault on a female. (PSR ¶¶ 25-

38). As to his family ties, those were also well-known to this Court, to include


                                        4




       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 4 of 7
the support (PSR ¶ 66) of his father. (PSR ¶¶ 63-68). With respect to the

concerns Defendant expresses regarding his elderly parents during the

COVID-19 pandemic, this concern has certainly grown in importance, but it

has done so in the months since the Court issued its current judgment on

February 5, 2020. (DE 109). The government would submit the same concern

for aging family members could be raised by nearly any defendant with aging

parents and should not form the basis of a further reduction.

      Finally, counsel argued ably in securing a reduction in this case. (DE

107 at 3-5). While Defendant’s BOP infractions were under consideration,

counsel cited as a counterweight the positives of his post-sentence conduct in

furthering his education, vocational training and personal growth. (DE 107 at

5). Considering all the factors present in this case to include Defendant’s still

unchanged guideline range, a 100-month reduction was generous. The Court

should grant no further reduction.




                                       5




       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 5 of 7
This the 17th day of April, 2020.

                               Respectfully submitted,

                               MATTHEW G.T. MARTIN
                               United States Attorney

                               /S/ ANGELA H. MILLER
                               Assistant United States Attorney
                               SCSB # 11662
                               United States Attorney’s Office
                               Middle District of North Carolina
                               101 S. Edgeworth Street, 4th Floor
                               Greensboro, NC 27401
                               336/333-5351




                                    6




 Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 6 of 7
                        CERTIFICATE OF SERVICE


      I hereby certify that on April 17, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will notify

counsel of record and I further hereby certify that the document was mailed to

the following non-CM/ECF user:

     Mr. Nathaniel Tyrone Galloway
     Reg. No. 22704-057
     USP Pollock
     U.S. Penitentiary
     P.O. Box 2099
     Pollock, LA 71467

                                    /S/ ANGELA H. MILLER
                                    Assistant United States Attorney
                                    SCSB #11662
                                    United States Attorney’s Office
                                    Middle District of North Carolina
                                    101 S. Edgeworth St., 4th Floor
                                    Greensboro, NC 27401-6024
                                    Phone: 336.333.5351




                                      7


       Case 1:05-cr-00285-LCB Document 113 Filed 04/17/20 Page 7 of 7
